IN THE
                         TENTH COURT OF APPEALS



                                No. 10-10-00210-CR

                    IN RE FRED FRANKLIN ALEXANDER


                               Original Proceeding



                          MEMORANDUM OPINION


      Fred Franklin Alexander’s “Motion Requesting a Court Order to Court

Appointed Counsel Mr. Bruno Shimek to File a Motion to Withdraw and Anders Brief,”

which we are treating as a petition for writ of mandamus, is denied.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed June 23, 2010
Do not publish
[CR25]